Order entered August 9, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00331-CV

                    IN THE INTEREST OF A.A., A CHILD

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-51855-2020

                                     ORDER

      In response to our August 5, 2021 order directing him to file written

verification he has paid or made arrangements to pay for the reporter’s record,

appellant has filed a letter stating he has decided to proceed without the record.

Accordingly, as the clerk’s record has been filed, we ORDER appellant to file his

brief no later than September 8, 2021.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE